April 14, 2015

John R. Soard                                                       F1UD IN COURT OF APPEALS
38 Delsie Street                                                      12ih Court of Appeals District
Clarksville, AR 72830
(479) 739-5512



Katrina McClenny, Chief Deputy Clerk                                  CATHY S. LUSK, C
Twelfth Court of Appeal
1517 West Front Street, Suite 3564
Tyler, Texas    75702

RE:      Case Number             12-14-00211-CV
         Trial Court Case No.   3-42005, 3-42004, 3-42003, 3-41396 and CCL-11-13178

Style:     John R. Soard
           v.

          Terry Thorn, Sheila Smith, Mary Page and B Jeffery Doran

Dear Ms. McClenny:

         This is in response to your letter stating the Appellant's brief in the above-referenced
case was due to have been filed on April 6, 2015.

         I have notified you several times that Janice Staples and Misty McAdams have not filed
the records requested in my designation of records filed on February 18, 2014. (Clerk's rec p29)

         According to TRAP 38.6, The Appellant must file a brief within 30 days after the last
records were filed.


       On March 18, 2015,1 filed a Motion requesting that the TWELFTH COURT OF APPEALS
require that the missing files be supplied.

       THIS REQUEST HAS BEEN DENIED . The Twelfth Court of Appeals has also denied my
request that I be allowed to supplement the files.

       Ifyou direct me to file my brief based on the files that have been filed with the court,
and allow me thirty days from the day I am notified, I will do my best with what I have.

 Very truly yours,



John R. Soard